DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 09/09/2022 from which Claims 1-4, 6-8, 10-21, and 24-31 are pending, where Claims 25-31 are withdrawn, and Claims 1-4, 6, 8 and 10 are amended.  Claims 5, 9 and 22-23 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 09/09/2022. 
Claim Rejections - 35 USC § 112
Claims 1-4, 6-8, 10-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding 1-4, 6-8, 10-21 and 24. Claim 1 recites “an adhesion promoter selected from a zirconium based compound selected from a zircoaluminate material, a zirconate material, or a combination of two or more thereof . . .”  This recitation is unclear, vague and confusing as to just what the “combination of two or more of” is directed because “selected from a zircoaluminate material, a zirconate material” only has two alternatives.  
Claim Rejections - 35 USC § 103
Claims 1-4, 6-8, 10, 13, 19-21 are rejected under 35 U.S.C. 103 as obvious over WO2009/057935, Kwon et al (hereinafter “Kwon) evidenced by U.S. 2015/0069456, Miyamoto et al. (hereinafter “Miyamoto”) further in view of U.S. 6,194,481, Furman et al (hereinafter “Furman”) further in view of    Cohen  .  
Regarding Claims 1-4, 6-8, 10, and 19-20 Kwon discloses in the entire document particularly in the abstract and claims and example 2 and ¶s 1, 20-23, 29-34, 45, 54 and 57 an inorganic paint composition with excellent adhesiveness to materials, like metals, ceramics, plastics and wood, comprising urushiol in an amount of from 0.1 to 100 parts by weight based on 100 parts by weight of a solid content of a base resin comprising (a) a colloidal dispersion selected from a group consisting of colloidal silica, colloidal zirconia, colloidal alumina and combinations thereof, (b) a compound selected from a group consisting of alkoxy silane, a silane coupling agent, hydrolysates thereof, and partial condensates thereof (See claim 3 of Kwon), ( c) a compound selected from a group consisting of zirconium alkoxide, hydrolysates thereof, partial condensates thereof, and (d) an organic solvent.  The inorganic paint composition from which a good coating {reading on coating forming composition of the pending claims} can be obtained by brushing once where a base resin is prepared from 80 g of a dispersion of colloidal silica (MA-ST, Nissan Chemical), having a particle size from 5 to 100 nm (See ¶ 23) {reading on silica nanoparticle for Claims 1 and 7} in methanol 80g was placed in a reactor.  Also 30 g of 0.5 wt% aqueous {reading on water for the pending claims} nitric acid solution, a hydrolysis catalyst (See ¶ 33) {reading on pending claim 1} was added to the reactor and stirred for 10 min. Then, 200 g of γ-glycidoxypropyltrimethoxysilane (A-187, GE Toshiba Silicones) {reading on at least one alkoxysilane of Formula A for Claims 1-2 and 6} and 50 g of tetraethoxysilane (TEOS Pure, GE Toshiba Silicones) were added and stirred for 1 hour.  An amount of 100 g of acetylacetone, 130g of methanol and 80 g of zirconium butoxide (Tyzor-NBZ, DuPont) were added to the reactor which was then maintained at 60°C for 3 hours under a reflux condition.  From ¶ [ 67] After completion of the reaction, the reaction mixture was cooled to 25°C and 300 g of a mixture of methylcellosolve, methanol and acetone (1: 1: 1 v/v/v) was added to adjust the solid content to a proper extent. Additives for surface slip (BYK-310, BYKChemie ) were also added in an amount of 30 g to afford a base paint resin.  
Miyamoto evidences at ¶ 0037 that zirconium compound such as zirconium n-butoxide, of zirconium di-n-butoxide; may be incorporated into a curable silicone composition in order to improve the adhesive properties thereof, i.e. adhesion promoter {reading on adhesion promoter zirconate material for the pending claims}.  
From ¶ [30] of Kwon too low an amount of zirconium alkoxide leads to deterioration of curing properties to exert a negative effect on the physical properties of the coating and too high an amount gives a yellow color to the coating.  Also from ¶ [22] of Kwon water or alcohol can be in the colloidal dispersion {reading on water of pending Claim 1 an solvent of pending claim 19-20}.  From ¶ [57] the inorganic paint composition comprising urashiol is friendly to the environment, highly adhesive to any material to be coated, shows excellent properties including weather resistance, thermal resistance, wear resistance, antifouling property, water proofing, chemical resistance, antibacterial activity, electromagnetic wave shielding property, and electrical insulation in addition to characteristic elegant color, taking a short time for the preparation thereof, and easily coated. 
Even though Kwon discloses a coating forming composition of alkoxysilane and silicon nanoparticles and zirconium alkoxide adhesion promoter and water for an inorganic paint composition for excellent adhesion, Kwon does not expressly disclose a zircoaluminate material.  
Furman discloses as does Kwon a composition with silica and zirconium oxide, zirconia, nanoparticles with adhesive applications from the abstract, claim 6 and Col. 1, lines 8-14, and 40-67 to Col. 3, line 39, and Col. 3, line 57 to line 66 to Col. 4, line 66  and to Col. 5 line 37, Col. 6 line 1-21, and claim 6.  The adhesive composition comprises a matrix comprising monomers comprising a photopolymerizable unsaturated carbon-carbon bond such as methacrylate containing monomers , particles comprising zirconium oxide, zirconia, from zirconium alkoxide, where the zirconia has a surface comprising hydroxyl groups, a first portion of the hydroxyl groups being bonded to a silicon atom of a silanating agent effective to increase hydrophobicity of the surface in an amount sufficient to allow the particles to be homogeneously dispersed in a hydrophobic resin, a second portion of the hydroxyl groups being bonded to a functionality selected from the group consisting of a zirconium atom of a photopolymerizable, hydrolyzable zirconate, and a zirconium atom or an aluminum atom of a photopolymerizable zircoaluminate {reading on zircoaluminate material of pending claims}.  When zirconia clusters reach a desired average cluster size the clusters are organofunctionalized with an organofunctional coupling agent of zirconate and zircoaluminate to readily and irreversibly condense with the surface of the zirconia clusters and also provides double-bond functionality to the clusters to permit the clusters to copolymerize with a suitable surrounding organic matrix resin.   
From Col. 3, lines 40-57 and line 57 to line 66 to Col. 4, line 10 zircoaluminates having the following general structure also are preferred as organofunctional groups for zirconia clusters: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 wherein R3 is selected from the group consisting of copolymerizable alkene groups and carboxyfunctional substituents containing 3 or more carbon atoms, respectively.  Preferred zircoaluminates are methacryloxy zircoaluminates (described in U.S. Pat. Nos. 4,539,049 and 4,539,048, both of which are incorporated herein by reference).  In order to organofunctionalize the clusters, the coupling agents are diluted with an excess of a suitable diluent, preferably an alcohol having from about 1 to about 3 carbon atoms, most preferably propanol, and added lo the alcohol- zirconia-cluster solution. It is beneficial to maintain the acidity of the solution at a pH of from about 1 to about 3, preferably at about 3, in order for the reaction between the zirconia clusters and the primary coupling agent, i.e. zircoaluminate, to be both timely and effective. The acidity may be maintained by adding a suitable inorganic acid, such as nitric acid {reading on pending Claim 10, zircoaluminate material at an acidic pH}. 
From Col. 6 A solution of 10.8367 g of 70% (w/w) zirconium propoxide, zirconium alkoxide, in propanol was added to a round-bottom flask under nitrogen gas reflux to yield 2.32x10-2 moles of the pure alkoxide.  The solution was diluted by further adding 60 ml 5 normal propanol while stirring with a magnetic stir bar, where to completely hydrolyze the alkoxide, the amount of water added was twice the molar amount of zirconium propoxide, i.e. 4.63x10-2 mole. 0.84 ml water was diluted with 40 ml normal propanol, and this solution was added to the flask 10 dropwise (by burette) while stirring vigorously.  The solution gradually became cloudy as the water was added.  In order to increase the rate of hydrolysis, the solution was slightly acidified by adding 0.16 ml concentrated nitric acid to the flask.  The solution clarified somewhat, remaining slightly hazy.  Stirring was continued for about 2 hours. 2.3 ml 15 (-4.63x10-2 mol.) of pure neopentyl(diallyl) methacryl zirconate {reading on zirconate material of pending claims} was diluted in 10 ml propanol and the resulting solution was added to the flask dropwise (by pipette), and the solution was stirred for 2 more hours.  The system was then further acidified by adding 0.9 ml concentrated nitric 20 acid, resulting in a system pH of about 3.  Stirring was continued for about 3 days.  After stirring for 3 days, the flask was evacuated by pumping until only a dry powder remained, and the powder then was dissolved in methanol until the solids concentration was in the range of 10-20% (w/w). 15.3 ml (-9.26x10-2 mol.) of pure dimethyl ethoxy vinyl silane was added to the solution.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
Here the zirconia particles of Kwon are combined with a silane coupling agent and zirconium alkoxide for the purpose of having an paint composition with excellent adhesion.  Furman has zirconium alkoxide produced zirconia with one of zirconium alkoxide compound and zircoaluminate for the purpose of an adhesive compound.  Given this similarity of purpose of adhesiveness the zircoaluminate of Furman can be substituted for or combined with the zirconium alkoxide of Kwon.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kwon a coating forming composition of alkoxysilane and silicon nanoparticles and zirconium alkoxide adhesion promoter, solvent and water for an inorganic paint composition for excellent adhesion, as afore-described where from Furman with zirconia treated with silane and one of a silicon atom of a silanating agent and also treated with a functionality selected from the group consisting of a zirconium atom of a photopolymerizable, hydrolyzable zirconate, and a zirconium atom or an aluminum atom of a photopolymerizable zircoaluminate for adhesiveness so that the zirconia of Kwon with a silane coupling agent and zirconium alkoxide which can have substituted therefor or combined therewith the zircoaluminate from Furman with the silane coupling agent for the same purpose of having adhesiveness motivated to also have homogeneous dispersed in a resin along with utilization in optical resins for eyeglasses as for the coating forming composition of pending Claims 1, 7, and 19-20.  Furthermore the combination of Furman with Kwon has a reasonable expectation of success to one skilled in the art because both have zirconia nanoparticles treated with silane coupling agents and zirconium coupling agents.   
Claim 2, 4 and 6 are obvious from Kwon in view of Furman as applied to pending claim 1 with the disclosure of Kwon at ¶ 27 that the silane coupling agent vinyl compound such as vinyltrimethoxysilane, vinyltriethoxysilane, vinyltriisopropoxysilane, and vinyltri(3-methoxyethoxy)silane, an epoxy compound such as β(3,4-epoxycyclohexyl)ethyltrimethoxysilane, γ-glycidoxypropyltrimethoxysilane, γ-glycidoxypropylmethyldiethoxysilane, γ-glycidoxypropyltriethoxysilane, and γ-glycidoxypropylmethyldimethoxysilane; a methacryloxy compound such as γ methacryloxypropylmethyldimethoxysilane, y-methacryloxypropyltrimethoxysilane, ymethacryloxypropylmethyldiethoxysilane, and y-methacryloxypropyltriethoxysilane; an amino compound such as, γ-aminopropyltrimethoxysilane, and γ-aminopropyltriethoxysilane; and a mercapto compound such as γ-mercaptopropyltrimethoxysilane {reading on pending claims 2, 4 with X as glycidoxy, methacrylate, vinyl and mercapto and on pending Claims 2 and 6}.  
Claim 3 is rendered obvious from Kwon in view of Furman as applied to Claim 1 along with the disclosure of Kwon at ¶ 28 of alkoxy silane, a silane coupling agent, hydrolysates thereof and partial condensates thereof is present in an amount of from 10 to 70 % by weight based on the weight of the total solid content of the base resin.  This range is within that of does not exceed 80 weight % for the composition of pending Claim 3.  
Claim 8 is rendered obvious Kwon in view of Furman as applied to Claim 1 along with the disclosure at ¶ 24 of Kwon that the colloidal particles that can be silica are in 10 to 40 % by weight based on the total solid weight of the base resin. This is within the range of 5 to 50 wt% of the composition of pending Claim 8.    
Claims 13 and 21 are rendered obvious from Kwon in view of Furman as applied to Claim 1 along with the disclosure of Kwon at ¶s 33-34 that the hydrolysis catalyst may be an acid of acetic acid, sulfuric acid, hydrochloric acid, nitric acid.  Also ¶ 35 discloses that the same catalysts catalyze polycondensation for Claim 21.   
Claim Rejections - 35 USC § 103
Claims 11-12 are rejected under 35 U.S.C. 103 as obvious over WO2009/057935, Kwon evidenced by Miyamoto in view of Furman.    
Regarding Claims 11-12, Kwon in view of Furman is applied as to Claim 1 along with the disclosure of Kwon at ¶ 30 that zirconium alkoxide, hydrolysates thereof and partial condensates thereof, its content in the composition ranges from 0.1 to 50 % by weight based on the weight of total solid content of the base resin and preferably from 1 to 20 % by weight.  These ranges overlap those of pending Claims 11-12.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Kwon discloses at ¶s 54 56 that For the preparation of the inorganic base resin, first, 5 ~ 60 % by weight of a colloidal dispersion of colloidal particles in a dispersant selected from among water with pH 2 ~ 11 or an alcohol, the colloidal particles being selected from among  colloidal silica, colloidal zirconia, colloidal alumina and combinations thereof; 10 ~ 70% by weight of a compound selected from among alkoxy silane, a silane coupling agent, hydrolysates thereof and partial condensates thereof; 0.1 ~ 10 % by weight of a hydrolysis catalyst are mixed together and stirred at 50 ~ 80°C for 3 ~ 12 hours.  To the resulting mixture is added an organic solvent in such an amount as to adjust a total solid content to 5 ~ 50 % by weight, followed by adding the additives in an amount of 0.01 ~ 5 parts by weight based on 100 parts by weight of the solid content so as to control various properties including coatability, adhesiveness, curing properties, etc.  In greater detail colloidal silica is subjected, together with alkoxy silane, to hydrolysis and condensation in the presence of a hydrolysis catalyst, followed by terminating the reaction with zirconium alkoxide to afford a base resin.  Therefore the pH for the zirconium alkoxide as zirconate material overlaps that of pending Claim 10 and is obvious. 
Claim Rejections - 35 USC § 103
Claims 14-18 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kwon evidenced by Miyamoto in view of Furman further in view of U.S. 9,085,711, Khatri et al (hereinafter “Khatri”).  
Regarding Claims 14-18 Kwon in view of Furman is applied as to Claim 1, however Kwon as modified does not expressly disclose a matting agent  
Khatri like Kwon is directed to a coating composition as disclosed in the abstract and at Col. 1, lines 10-25 a composition for coatings with low gloss as an additive chemistry to the coating mixture that sharply reduces gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  The composition and a process form silica particles {reading on silicon dioxide} as either a neat film or in polymers during curing at atmospheric pressure and room temperature or thermal or radiation curing.  The process includes formation of a nanoparticle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent in combination with a low viscosity liquid silica precursor materials such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate (TEOS), sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon heating or mixed into a curing polymer resin.  The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size depending on the concentration of the precursor used and the polymer composition.  The ¶ bridging Cols 1-2 divulges the process including formation of a micro- or nano-particle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent {reading on inorganic matting agent of pending Claims 14-15} in combination with a low viscosity liquid silica precursor composition such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate, sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon curing for example by heating, or mixed into a curing polymer resin, for example polyurethane resins, derivitized polyurethanes, polyurethane acrylates and combinations thereof.  A strong synergistic effect occurs such that additional silica particles form from TEOS (tetraethylorthosilicate or tetraethoxysilane) or sol-gel during curing of the resin at an accelerated rate {reading on functionalized with alkoxysilane reading on pending Claim 17}. The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size and often in the size range of 1 to 40 and preferably from 20-40 nm, and even as small 2 nm, depending on the concentration of the precursor used and the exact polymer composition.  From the 2nd ¶ of Col. 3 the composition consists essentially of formation of a precursor liquid by adding up to 40% and more particularly about 5-40 % of a known matting agent, such as a silica matting agent {reading on silicon dioxide of pending Claim 16}, e.g. non-coated silicas of from 0.1 to 10 and preferably from 2 to 10 microns average size, such as Degussa AceMatt series into a liquid that can form silica particles, such as alkoxysilane, or into a sol-gel silica formed by the usual methods of preparing sol-gels, or into a mixture of alkoxysilane and pre-prepared sol gel {reading on functionalized with alkoxysilane}.  The precursor liquid can be used neat or can consist essentially of a certain amount of a precursor of up to 40% by weight, more preferably from 0.01 to 40% by weight, and more preferably from 5 to 40% by weight added into a polymer resin that assists in-situ formation (from the precursor) of silica particles while the resin cures.  Such range of 0.01 to 40% by weight overlaps the range of pending Claim 18 of 0.1 to 10 wt. % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Kwon as modified a coating forming composition of alkoxysilane and silicon nanoparticles and zirconium alkoxide adhesion promoter, organic solvent and water for an inorganic paint composition for excellent adhesion, which has the zirconia with a silane coupling agent and zirconium alkoxide which can have substituted therefor or combined therewith the zircoaluminate, as afore-described for Claim 1, where from Khatri a mixture of silica and alkoxysilane or TEOS solution in synergistic relation is added as silicon dioxide matting particles in an amount of 0.1 to 40 % by weight motivated to have a low gloss by additive chemistry for a coating mixture to sharply reduce gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  Furthermore the combination of Khatri with Kwon as modified has a reasonable expectation of success to one skilled in the art of compositions for coating because both Khatri and Kwon as modified have silica and alkoxysilane for forming coatings.  
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-8, 10-13, and 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0151915, Kitahara et. al. (hereinafter “Kitahara”), for Claim 21 also evidenced by U.S. 2005/0176885, Sekiba et al. (hereafter “Sekiba”), in view of U.S. 4,539,048, Cohen (hereinafter “Cohen”) evidenced by U.S. 4,650,526, Claffey et al (hereinafter “Claffey”) and evidenced by U.S. 6,521,004, Culler et al. (hereinafter “Culler”) and evidenced by U.S. 4,764,632, Cohen (hereinafter “Cohen 2”) and evidenced by U.S. 20150315437, Albaugh et al. (hereinafter “Albaugh”).      
For Claims 1-4, and 6-8, 10-13, 19-21 and 24, Kitahara discloses at ¶s 0038-0041, 0120-0131, and embodiments 8-1, 8-3 and 18-3 a method in which water-dispersed {reading on water} colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)), {reading on Claims 1 and 7} glycidoxypropyltrimethoxysilane is added to a sol comprising colloidal silica {reading on Claims 1 and 7}, followed by hydrolysis with hydrochloric acid {reading on Claim 13} in propylene glycol ether solvent {reading on Claims 19-20}, to form a coating composition for molded articles, like automobile window glass or filters or lenses (see ¶s 0193, 150).  From ¶s 0038-0041a cured coating film is one obtained from a coating composition comprising components (E) and (F).  Component (E): an organic silicon compound denoted by general formula (IV): (R7)a(R9)bSi(OR8)4-(a+b) or a hydrolysis product thereof {reading on water}.  In general formula (IV), R7 denotes an organic group comprising an epoxy group, methacryloxy group, mercapto group, amino group, or phenyl group; R8 denotes an alkyl group with a carbon number of 1-4 or an acyl group with a carbon number of 1-4; R9 denotes an alkyl group with a carbon number of 1-6; and a and b denote an integer 1 or 0.).  Component (F): metal oxide colloid particles.  A cured coating film can be present on the surface of the transparent molded article, and examples of cured coating films are coating films obtained by curing a coating composition comprising components (E) and (F).  Component (E) is an organic silicon compound denoted by general formula (IV) or a hydrolysis product thereof, where specific examples of the organic silicon compound denoted by general (IV) are given in ¶ 0125 like alkyl silicates, alkyltrialkoxysilane, organofunctionaltrialkoxysilanes , like glycidoxymethyltrimethoxysilane, vinyltrimethoxysilane, epoxycyclohexyl)ethyltriphenoxysilane, γ-methacryloxypropyltrimethoxysilane,  γ-mercaptopropyltrimethoxysilane {reading on Claims 1, 2 (Formula A), 4 and 6}.  Examples of the metal oxide colloid particles of component (F) are tungsten oxide (WO3), zinc oxide (ZnO), silicon oxide (SiO2) {reading on Claim 7}, aluminum oxide (Al2O3), titanium oxide (TiO2), zirconium oxide (ZrO2), tin oxide (SnO2), beryllium oxide (BeO), and antimony oxide (Sb2O5); these may be employed singly or in combinations of two or more.  From ¶ 0127 as for the quantity employed in the above-described coating composition, desired are 1-500 weight parts of the metal oxide colloid particles of component (F) per 100 weight parts of the organic silicon compound of component (E).  
From ¶s 0128-0129 into the above-described coating composition, (1) curing agents to promote the reaction and (2) various surfactants to enhance wetting properties during coating and to increase the smoothness of the cured coating film can be suitably incorporated.  Examples of the above-mentioned curing agent are: amines such as allyl amine and ethyl amine; salts and metal salts comprising various acids and bases including Lewis acids and Lewis bases, such as organic carboxylic acids, chromic acid, hypochlorous acid {reading on Claim 13}, boric acid, perchloric acid, bromic acid, selenious acid, thiosulfuric acid, orthosilicic acid, thiocyanic acid, nitrous acid, aluminic acid, and carbonic acid; and metal alkoxides comprising aluminum, zirconium, and titanium, and metal chelate compounds thereof.  
From embodiment 8-1 while stirring 141 weight parts of water-dispersed colloidal silica (40 percent solid component, average particle size 15 millimicrons; component (F)) {reading on silica nanoparticle} in a vessel made of glass and equipped with magnetic stirrer, 30 weight parts of acetic acid were added and the mixture was thoroughly mixed by stirring.  Subsequently, 74 weight parts of γ-glycidoxypropyltrimethoxysilane (component (E)) were added dropwise and stirred for 24 hours at 5ºC.  Next, 100 weight parts of propylene glycol monomethylether {reading on solvent for Claims 19-20}, 150 weight parts of isopropyl alcohol, 0.2 part of silicone surfactant, and 7.5 weight parts of curing agent in the form of aluminum acetyl acetonate {reading on Claim 21 as a condensation curing catalyst} were added and the mixture was thoroughly stirred and filtered to prepare a coating composition solution.  Given the above weight parts for a total of 502.7 weight parts, the wt.% of the composition of silica colloidal nanoparticles is 141 x .4=56.4/502.7 x 100%= 11.2 wt. % (reading on pending Claim 8}.  
From embodiment 8-3 and 18-3 to a glass vessel equipped with magnetic stirrer, while 94 weight parts of a compound sol (made by Nissan Kagaku Kogyo, tradename HIS-40MH: methanol dispersion, 30 percent solid component; component (F)) comprised chiefly of tin oxide, tungsten oxide, zirconia oxide, and silicon oxide, and 94 weight parts of n-propyl cellosolve-dispersed colloidal silica (made by Nissan Kagaku Kogyo: tradename NPC-ST30, solid component 30 percent; component (F)) {reading on silica nanoparticles} were thoroughly mixed with stirring, 67.0 weight parts of an organic silicon compound in the form of γ-glycidoxypropyltrimethoxysilane (component (E)) {reading on alkoxysilane} were added dropwise with stirring. Following the dropwise addition, 16 weight parts of 10-2 normal hydrochloric acid {reading on pending Claim 13}, 230 weight parts of a solvent in the form of propylene glycol monomethylether {reading on pending Claims 19-20}, 0.2 weight part of silicone surfactant, and 3 weight parts of a curing promoter in the form of aluminum acetyl acetonate were added {reading on Claim 21 as a condensation curing catalyst}.  Sekiba evidences at ¶ 0029 that aluminum tris(acetyl acetonate) is a condensation reaction catalyst for silanes.  The mixture was thoroughly stirred and filtered to obtain a coating composition.  From the above weight parts a total is with compound sol and colloidal silica at 30 wt.% solids for 28.2 weight parts each a quantity of 504.2.  Given this total the wt. % of compound sol and colloidal silica each is 28.2/504.2= 5.6 wt. %; silane 13.2 wt. % {reading on pending Claim 3}.  The compound sol consists of four components: tin oxide, tungsten oxide, zirconia oxide, and silicon oxide.  From ¶s 0084-0085 molded article like an optical member has the coating as a hard coat layer.   
For Claim 24 from ¶s 0130-0131 the coating composition is applied to the surface of an article and cured to form a cured coating film.  The coating composition is cured by hot air drying or activation energy irradiation.  The method of forming a cured coating film comprised of the above-described coating composition on the substrate are usual methods such as dipping, spinning, and spraying.  From the perspective of surface precision, dipping and spinning are particularly preferred.  Given in Claim 24 the viscosity is for a coating forming composition then the application techniques of Kitahara would also require a viscosity of the coating composition for application to a substrate by the afore-disclosed techniques.  Therefore the viscosity of the compositions like embodiments 8-1, 8-3 and 18-3 would at least overlap the range of pending Claim 24 of about 3 to about 7 cStks at 25 ºC.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Even though Kitahara discloses zirconium oxide can be present in the composition, Kitahara does not expressly disclose the presence of an adhesion promoter selected from a zircoaluminate material, a zirconate material, or a combination of two or more thereof.  
Cohen is directed as is Kitahara to a coating composition with an organic silane compound and metal oxide particles as disclosed in the abstract and at Col. 2, line 19 to Col. 4 line 5; Col. 5, line 57 to Col 6, line 21; and Col. 7, line 43 to Col. 8, line 21 for compositions which are mixed metal metallo-organic complex agents comprised of a chemically united complex aluminum moiety and tetravalent zirconium moiety, employed as coupling agents to chemically modify the surface of finely divided particulate inorganic substances like silica {i.e. SiO2} for the particles to have improved rheological properties which facilitate higher loading levels, e.g. in plastics and resins, and serve to enhance the physical properties of composite articles and coatings formed therewith.  A specific process for preparing such compositions in mixed organic/ aqueous media provides desirable hydrolytic stability.  
From Col. 2, line 19 to Col. 4 line 5 the complex reaction products of Formula (I) chelate-stabilized aluminum compositions of the aluminum zirconium metallo-organic complexes has the structure of formula (I):  Al2(OR1O)aAbBc  wherein: A and B may be halogen, most preferably chlorine, hydroxy, “a” is a numerical value ranging from about 0.05 to 2, preferably 0.1 to 1, “b” is a number ranging from about 0.05 to 5.5, preferably about 1 to 5; and “c” is a number ranging from 0.05 to 5.5, preferably about 1 to 5, provided that 2a+b+c=6 in the chelate stabilized aluminum reactant.  From Col. 5, line 57 to Col 6, line 21 the reaction product of the aforementioned aluminum zirconium metallo-organic complexes having the structure as previously described and finely divided inorganic mineral filler, particulate inorganic filler material, such materials including silica, may have the active product chemically reacted with the surface resulting in an essentially immediate, largely irreversible alteration in the physical and chemical properties of such particles.  On the other hand, dispersion of any of the foregoing particulate minerals in an organic medium in the absence of the composition, results in sharp viscosity increase, particle agglomeration, nonuniform distribution, and poor wetting.  Treatment with the subject aluminum zirconium metallo-organics, either prior to or at the time of introduction of these particulates to the resinous organic medium results in observable improvements in all of these properties.  
From Col. 7, lines 33-59 a composition that has organosilane coupling agents to provide the composition with a capacity to chemically react with a resin can have a reaction product of the aluminum zirconium metallo-organic agent that is highly soluble and stable in aqueous media, and therefore can be used like the silane by introduction as a replacement for the silane.  Claffey evidences at Col. 9, lines 31-43 that such aluminum zirconium complexes are zircoaluminates.  Culler evidences at Col. 8, lines 29-57 that silica may also contain a coupling agent on its surface, such as a silane coupling agent, where examples of suitable coupling agents include organo-silanes, zircoaluminates {reading on zircoaluminates as coupling agent like silane or as adhesion promoter as in pending Claim 1}, and titanates.  
Cohen 2 evidences in the abstract that multifunctional amino zirconium aluminum metallo organic complexes are comprised of a chemically united complex aluminum moiety, a tetravalent zirconium moiety, and a multifunctional amino acid wherein the acid is chemically bound to both the aluminum and zirconium centers.  Cohen 2 also evidences that such compositions are useful in promoting adhesion of adhesives, sealants, and coatings to metal, rubber, glass, plastic, coatings, and wood thereby enhancing strength properties and prolonging useful service life when such products are exposed to aggressive environments.  
Albaugh evidences at ¶s 0069-0070 that the adhesion promoters useful for the curable silicone compositions may comprise a metal chelate, a silicon-based adhesion promoter, or a combination of any two or more thereof.  The combination may be a combination of the metal chelate and at least one silicon-based adhesion promoter or a combination of at least two different silicon-based adhesion promoters.  The adhesion promoter may comprise a combination of a metal chelate with an alkoxysilane, such as a combination of glycidoxypropyltrimethoxysilane with an aluminum chelate or a zirconium chelate. Alternatively, the metal chelate may lack silicon.  
From Col.4, lines 20-36 of Cohen the composition is preferably attained in a solvent comprised of lower alkyl alcohols having 1 to 6 carbon atoms, lower alkyl ketones having 1 to 6 carbon atoms, or water, preferably, mixtures thereof, wherein the water content is greater than 5%, but less than 20%. Preferably the solvent mixture contains a plurality of lower alkyl alcohols (preferably methanol/isopropanol e.g. 1:1) in an amount of 55-95% by weight, a lower alkyl ketone (preferably acetone) in an amount of 0-20% and water, in the range of about 1-45%.  The active matter of compositions so prepared in such solvents is from 10%-65%.  Such a range of the reaction product of the aluminum zirconium metallo-organic complexes or zircoaluminate {reading on zircoaluminate of pending Claim 10} overlaps the range of pending Claim 11 of an amount of 0.1 to 10 wt % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also pursuant to such preparation of the product, the product may be spray dried, freeze dried or otherwise solvent stripped to leave a solid having high activity.  Also from Col. 12, lines 41-47, the permanence of the surface modification and the viability thereby allows preparing and supplying pretreated fillers like silica for paints and coatings. 
Regarding Claim 12 for a range of the zirconium based compound is in an amount from 0.25 to 7.5 weight percent of the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Here the range of Kitahara in view of Cohen of 10 to 65 wt % of the composition is with the solvent with the zircoaluminate as a coupling agent type adhesion promoter like an organosilane coupling agent so the amount of zircoaluminate would be optimized by one skilled in the art for the particular coupling or adhesion promotion for particular coatings as from Col 8, lines 3-17 that the essentially the infinite solubility and long term stability of the subject compositions in aqueous media, and the rapid reaction with fillers or pigments at ambient temperature (60° F. to 100° F.) provides the manufacturers of such products with the opportunity to treat the fillers and pigments they use in situ without altering their manufacturing process as well as the option of using a filler which has been pretreated with the aluminum zirconium metallo-organic agent.  The performance advantages attained in either case are comparable.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Kitahara discloses a coating composition of colloidal silica, zirconium compound, alkoxysilane, water, and acid for the purpose of spray, dip or spin coating articles including glass.  Cohen discloses a coating composition that can have silica filler treated with zircoaluminate like organosilanes and can even replace organosilanes in the coating for the purpose of a coating that can be sprayed and has permanence with treated silica without altering their manufacturing process as well as the option of using a filler which has been pretreated with the aluminum zirconium metallo-organic agent.  Given the similarity of purpose of silica with an organosilane-like agent for coatings the aluminum zirconium metallo-organic agent taught by Cohen to be a replacement for organosilane in silica containing compositions, the aluminum zirconium metallo-organic agent can be combined with organosilane and silica coating compositions like that of Kitahara.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara a coating composition of colloidal silica, zirconium compound, alkoxysilane, water, and acid as afore-described, where from Cohen the aluminum zirconium metallo-organic agent, zircoaluminate, having a purpose like organosilane in a coating composition with silica would be combined with alkoxysilane and colloidal silica containing coating composition of Kitahara motivated to provide a permanence of treatment of silica without altering manufacturing processes and even allowing pretreatment of the silica as for the coating composition with zircoaluminate material of claims 1-4, 6-8, 10-13, and 19-21 and 24.  Furthermore the combination of Cohen and Kitahara for one skilled in the art would have an expectation of success because both Cohen and Kitahara have coating compositions with silica where Cohen teaches the zircoaluminate acts like an organosilane as a coupling agent or adhesion 
Claims 14-18 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Cohen evidenced by Sekiba, Claffey and Culler further in view of U.S. 9,085,711, Khatri et al (hereinafter “Khatri”).  
Regarding Claims 14-18 Kitahara in view of Cohen is applied as to Claim 1, however Kitahara does not expressly disclose a matting agent  
Khatri like Kitahara is directed to a coating composition as disclosed in the abstract and at Col. 1, lines 10-25 a composition for coatings with low gloss as an additive chemistry to the coating mixture that sharply reduces gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  The composition and a process form silica particles {reading on silicon dioxide} as either a neat film or in polymers during curing at atmospheric pressure and room temperature or thermal or radiation curing.  The process includes formation of a nanoparticle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent in combination with a low viscosity liquid silica precursor materials such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate (TEOS), sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon heating or mixed into a curing polymer resin.  The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size depending on the concentration of the precursor used and the polymer composition.  The ¶ bridging Cols 1-2 divulges the process including formation of a micro- or nano-particle precursor solution comprising a small amount of a particulate matting agent such as a silica powder matting agent {reading on inorganic matting agent of pending Claims 14-15} in combination with a low viscosity liquid silica precursor composition such as a liquid alkoxide, alkoxysilane, tetraethylorthosilicate, sol gel silica or combinations thereof.  The precursor solution can be applied to surfaces either neat to form a film upon curing for example by heating, or mixed into a curing polymer resin, for example polyurethane resins, derivitized polyurethanes, polyurethane acrylates and combinations thereof.  A strong synergistic effect occurs such that additional silica particles form from TEOS (tetraethylorthosilicate or tetraethoxysilane) or sol-gel during curing of the resin at an accelerated rate {reading on functionalized with alkoxysilane reading on pending Claim 17}. The precursor has low viscosity so that it can be easily mixed into the resin, but during curing of the resin, the precursor rapidly forms particles, usually less than 10 microns in size and often in the size range of 1 to 40 and preferably from 20-40 nm, and even as small 2 nm, depending on the concentration of the precursor used and the exact polymer composition. From the 2nd ¶ of Col. 3 the composition consists essentially of formation of a precursor liquid by adding up to 40% and more particularly about 5-40 % of a known matting agent, such as a silica matting agent {reading on silicon dioxide of pending Claim 16}, e.g. non-coated silicas of from 0.1 to 10 and preferably from 2 to 10 microns average size, such as Degussa AceMatt series into a liquid that can form silica particles, such as alkoxysilane, or into a sol-gel silica formed by the usual methods of preparing sol-gels, or into a mixture of alkoxysilane and pre-prepared sol gel {reading on functionalized with alkoxysilane}.  The precursor liquid can be used neat or can consist essentially of a certain amount of a precursor of up to 40% by weight, more preferably from 0.01 to 40% by weight, and more preferably from 5 to 40% by weight added into a polymer resin that assists in-situ formation (from the precursor) of silica particles while the resin cures.  Such range of 0.01 to 40% by weight overlaps the range of pending Claim 18 of 0.1 to 10 wt. % of the composition.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara as modified a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, where aluminum zirconium metallo-organic agent, zircoaluminate is a coupling agent such as an adhesion enhancing agent in the coating composition with silica, as afore-described for Claim 1, where from Khatri a mixture of silica and alkoxysilane or TEOS solution in synergistic relation is added as silicon dioxide matting particles in an amount of 0.1 to 40 % by weight motivated to have a low gloss by additive chemistry for a coating mixture to sharply reduce gloss of the coating while maintaining appearance and maintaining or improving other coating properties including hardness, corrosion protection, scratch resistance and UV protection.  Furthermore the combination of Khatri with Kitahara as modified has a reasonable expectation of success to one skilled in the art of coating compositions because both Khatri and Kitahara has silica and alkoxysilane for forming coatings.  
In the alternative Claim 12 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Cohen evidenced by Sekiba, Claffey and Culler further in view of U.S. 2006/0287408, Baikerikar et al. (hereinafter “Bakierikar”).   
For Claim 12 Kitahara in view of Cohen is applied as to Claims 1 and 12, however Kitahara modified by Cohen does not expressly disclose a weight percent of zircoaluminate from 0.1 to 7.5 as in pending claim 12.  
Baikerikar is directed to as is Kitahara a coating with silica and a coupling agent as disclosed in the abstract and at ¶s 0002, 0027 0048, 0076 for the coating for glass, plastic or plastic coated with an abrasion resistant coating.  The coating is from a composition, comprising: a) one or more film forming resins having at least one functional group capable of polymerization; b) one or more reactive diluents capable of reacting with the film forming resin; c) one or more silicon, titanium, zirconium, aluminum or metal containing compounds capable of promoting adhesion of the composition to glass; d) one or more fillers capable of imparting abrasion resistance to the composition when cured; and e) one or more compounds which is reactive with the film forming resin which also contains at least one acidic moiety and which can preferably have a pigment.  In a preferred embodiment, the glass or coated plastic can be bonded into a structure without the need for applying a primer to the window prior to the bonding operation.  From ¶s 0048 and 0076 the composition may further comprise colloidal silica acrylates for the purpose of improving hardness and abrasion resistance, where among preferred colloidal silica acrylates are silica nanoparticle dispersions in acrylates.  Also optional components of the adhesive include reinforcing fillers, such as fillers well known to those skilled in the art like, surface treated silica, titanium oxide, fumed silica and talc.  From ¶ 0027 the composition further contains one or more adhesion promoter(s) which are capable of enhancing the bonding of the composition to glass, coated plastic and/or an isocyanate or siloxy functional adhesive.  An adhesion promoter (coupling agent) is defined herein as a material having at least one group capable of reacting, binding and/or associating with a group on at least one surface of the substrates to be bonded together. In one non-limiting embodiment, an adhesion promoter can serve as a molecular bridge at the interface of at least two surfaces wherein the surfaces can be similar or dissimilar surfaces.  Adhesion promoters, in another non-limiting embodiment, can be monomers, oligomers and/or polymers.  Such materials include, but are not limited to, organometallics such as silanes, titanates, zirconates, aluminates, metal containing compounds, zirconium aluminates, hydrolysates thereof and mixtures thereof.  Preferred zirconium adhesion promoters include zircon aluminates.  
Generally, the adhesion promoters are present in a sufficient amount to achieve a durable bond of the coating to glass, plastic or coated plastic, and preferably to form a durable bond to the isocyanate or siloxy-functional adhesive.  If too little adhesion promoter is used, then poor adhesion will be exhibited by the coating to the glass, plastic, coated plastic and/or adhesive.  If too much adhesion promoter is utilized, the coating composition may be unstable. In this context "unstable" means that the composition may cure before being exposed to the desired curing conditions. Adhesion promoters are preferably present in an amount of about 1 part by weight or greater based on the weight of the composition, more preferably about 6 parts by weight or greater to 30 parts by weight or less.  Such a range overlaps that of 0.25 to 7.5 wt% of the compositions particularly when more components add weight parts to the composition of Baikerikar.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Kitahara as modified a coating composition of colloidal silica, zirconium compound of zirconium oxide,  alkoxysilane, water, where aluminum zirconium metallo-organic agent, zircoaluminate is a coupling agent such as an adhesion enhancing agent in the coating composition with silica, as afore-described for Claims 1 and 12, where from Baikerikar the weight parts of zircon aluminate adhesion promoter of Kitahara as modified by Cohen is present in the composition ranges from about 1 or greater to 30 or less parts by weight motivated to have enough adhesion promoter to avoid poor adhesion by the coating to the glass, plastic, coated plastic and/or adhesive and not too much adhesion promoter to avoid the coating composition becoming unstable as for the coating forming composition of Claim 12.  Furthermore the combination of Baikerikar with Kitahara modified by Cohen has a reasonable expectation of success to one skilled in the art of coating compositions because Baikerikar has the zircoaluminate, similar to a silane coupling agent, in a coating composition with silica to bind to a substrate and Kitahara modified by Cohen has a zircoaluminate similar to an organosilane coupling agent in the composition with silica to couple with the silica.   
Response to Arguments
Applicant’s arguments with the amended claims filed on 9/09/2022 have been fully considered and are persuasive regarding the prior rejections under 35 U.S.C. 112(b) but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims, and are also not persuasive in regards to the prior rejections under 35 U.S.C. 103.  
In regards to the rejection under 35 U.S.C. 103 with the Kitahara in view of Cohen evidenced by Claffey and evidenced by Culler and evidenced by Cohen 2 and evidenced by Albaugh Applicant argues that it would not have been obvious to combine Kitahara with Cohen to arrive at the claimed invention for the following reasons.  In particular, one skilled in the art would not have been led to modify Kitahara' s coating composition and system for a plastic lens with the materials form Cohen.  Cohen uses aluminum zirconium compounds to treat fiber glass, which is used to make reinforced polyester laminates. Specifically, Cohen teaches that its aluminum zirconium complexes are used to chemically modify the surface of particulate or fibrous materials that are subsequently incorporated into a resin, and Cohen teaches the treatment of fillers such as clay, calcium carbonate, alumina, and titanium dioxide with the aluminum zirconium compounds.  Also Applicant submits that Cohen discloses a composition that is used in place of silanes to coat inorganic fillers.  Further Applicant alleges that Cohen does not teach or suggest employing aluminum zirconium complexes in a siloxane coating composition.     
In response Applicant’s arguments does not address how the broad teaching of Kitahara of a coating for treating window glass where the coating uses a resin including polyester (See ¶ 0030) is different from the teaching of Cohen of treating glass in the form of fibers for use of a coating interacting with polyesters.  Also Applicant has not addressed how such asserted teachings of Kitahara and Cohen would even impact on the reasons for the combination in the rejection of Cohen’s aluminum zirconium metallo-organic agent, zircoaluminate, having a purpose like organosilane in a coating composition with silica would be combined with alkoxysilane and colloidal silica containing coating composition of Kitahara motivated to provide a permanence of treatment of silica without altering manufacturing processes and even allowing pretreatment of the silica as for the coating composition with zircoaluminate material.     
Furthermore in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore, Applicant’s arguments are not persuasive for the following reasons.   First, Kithara is not limited to plastic lenses but the broad teaching includes a coating for automotive window glass at ¶ 0193, therefore, Cohen has the same surface, glass, treated with the coating and both Kitahara and Cohen use the coating with polyesters.  Second, Applicant’s recitation of fillers treated with aluminum zirconium metallo-organic complex of Cohen leaves out the filler of “silica” as disclosed by Cohen at Col. 5, line 57 to Col. 6, line 1, like colloidal silica of Kitahara.  Third, Applicant’s admission that Cohen teaches a composition that is used in place of silanes to coat inorganic fillers shows the zircoaluminate material can be substituted for or combined with silanes for the same purpose because the replacement is not limited by degree in Cohen so does not have to be a complete replacement and could be a partial replacement.  Fourth, Applicant’s pending claims do not claim a “siloxane coating”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., siloxane coating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant additionally argues that it is not a mere matter of using such materials in compositions that contain silica, because in the present compositions, the silica is not coated with aluminum zirconium complexes.  There is no suggestion or teaching in Cohen to separately add the claimed zirconium aluminates or zirconates to improve the adhesion of a siloxane coating composition.  Cohen does not provide any reasonable expectation of success to employ the claimed materials as separate additives to produce this effect.  Taking Cohen's failure to teach or suggest using aluminum zirconium complexes as an adhesion promoter and Kitahara's failure to teach or suggest a need for an adhesion promoter (discussed above one skilled in the art would have modified Kitahara with Cohen to arrive at the claimed compositions.  Also Applicant argues that additionally, the disclosure in ¶s [0128]-[0129] of Kitahara does not teach or suggest the claimed adhesion promoter.  That disclosure in Kitahara relates to a curing agent to promote the reaction of Kitahara's composition, and the present composition includes acid hydrolysis catalyst (iv) for facilitating curing.  That Kitahara does not teach or suggest that the materials in its ¶ [0129] that adhesion promoters ss evidenced by Kitahara's teaching that adhesion between Kitahara's antireflective film and a substrate is improved by a separate undercoating - such as silicon oxide - inserted between the substrate and the antireflective film or between the hard coat layer formed on the substrate and the antireflective film.  
In response, as best understood, Applicant’s arguments are directed to some “present composition” so it is not clear whether “present composition” is the composition of the pending claims.  However Applicants arguments are against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on  Kitahara in view of Cohen evidenced by Claffey and evidenced by Culler and evidenced by Cohen 2 and evidenced by Albaugh where Cohen teaches aluminum zirconium metallo-organic complexes·(i.e. a zircoaluminate material of the pending claims) useful as coupling agents.  Also Cohen 2 teaches amino zirconium aluminum metallo organic complexes as adhesion promoters and Albaugh evidences at ¶s 0069-0070 that the adhesion promoters useful for the curable silicone compositions may comprise a metal chelate, a silicon-based adhesion promoter, or a combination of any two or more thereof.     
Furthermore concerning a separate addition of zirconium aluminates or zirconates to improve the adhesion of a siloxane coating composition supposedly without being with a filler like silica, Applicants pending claims do not recited such a separate addition the coating forming composition “comprising” silica and zircoaluminate material only that both are present.  Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate addition of zircoaluminate material ) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).    
Applicant’s position that the other secondary references of Claffey, Culler, and Baikerikar do not modify the afore-argued alleged deficiencies of the Kithara and Cohen references is acknowledged, however, Applicants do not mention Cohen 2 or Albaugh discussed in the afore-responses to Applicant’s arguments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787